Citation Nr: 0520605	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  00-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability 
including disc protrusion, foraminal encroachment and 
scarring of nerve root with radiculitis and radiculopathy, 
L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active duty from June 1977 to June 1981 and 
from January 1991 to October 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In April 1998, the veteran filed an application to reopen his 
back claim.  In the April 2000 decision, the RO evidently 
determined that new and material evidence had not been 
submitted to warrant reopening the back claim.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  


FINDINGS OF FACT

1.  In September 1992, the RO denied service connection for a 
back disability.

2.  In October 1996, the RO determined that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for a back disability.  

3.  Evidence submitted since the October 1996 RO decision 
which denied service connection for a back disability bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  Service connection is in effect for bilateral knee 
disabilities.

5.  The veteran's service connected bilateral knee 
disabilities contribute to his back disability, currently 
diagnosed as disc protrusion, foraminal encroachment and 
scarring of nerve root with radiculitis and radiculopathy, 
L5-S1. 


CONCLUSIONS OF LAW

1.  The additional evidence received since the October 1996 
RO decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a back disability have been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2004).

2.  The veteran has additional low back disability due to his 
service connected knee disabilities.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming that he suffers from a chronic back 
disorder that had its onset during service, or in the 
alternative is secondary to his service-connected bilateral 
knee disabilities.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), redefined 
VA's duties to notify and assist a claimant in the 
development of a claim.  

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the appellant, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
analyze the impact of recent changes to the regulations 
defining VA's duty to assist.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

Factual Background

The service medical records show that the veteran sprained 
his back while bowling in March 1978.  In September 1978, he 
injured his back while lifting an object.  There were noted 
bilateral paraspinal muscle spasms.  During service, the 
veteran also received medical care for his knees.

A December 1983 rating action granted service connection for 
bilateral knee disabilities.  

A VA examination was conducted in December 1991.  In 
reporting his medical history and symptoms, the veteran 
reported that lifting 50 pounds aggravated his knees and 
back.  He indicated that this occurred during service, as 
well as in his civilian occupation.  The diagnoses included 
intermittent low back strain with mild scoliosis to the 
right.

At a VA examination in August 1992, the veteran reported that 
he injured his back on two occasions during service.  He also 
reported a post service injury to his back and neck in 
November 1986.  X-ray revealed mild scoliosis of the lumbar 
segment of the spine.    

Service connection for a back disability was denied in a 
September 1992 rating action.  

In September 1996, the veteran attempted to reopen his claim 
for service connection for a back disability.  The veteran 
was notified in October 1996 that he had not submitted new 
and material evidence sufficient to reopen his claim.  He did 
not perfect a timely appeal of this decision. 

In April 1998, the veteran filed to reopen his claim for 
service connection for a back disability.  He contended that 
his back disability was secondary to his service-connected 
knee disabilities.  

The veteran submitted a March 1998 statement from his private 
chiropractor.  The chiropractor, Dr. M., noted that it had 
been documented in the literature that chronic lower limb 
pain that caused an altered gait could result in lumbosacral 
involvement.  The chiropractor concluded that hip and lower 
back involvement was a natural sequelae to patella 
chondromalacia with instability.  

VA outpatient records dated between 1996 and 2000 show that 
the veteran was treated for back problems.  In July 1996, he 
reported that he lifted a metal object and heard a pop in his 
back.  He was referred to the neurosurgery clinic for 
evaluation.  January 1997 computerized tomography was 
considered normal.  In September 1998, he reported injuring 
his back at work.  He was treated for myofascial pain 
secondary to probable muscle strain. 

A VA examination was conducted in February 2000.  The veteran 
reported that he injured his back when he lifted an object at 
work in 1996.  Eventually, he went to a VA facility where a 
ruptured disc was diagnosed.  The examiner reviewed the 
chiropractor's conclusion and commented:  

In my opinion, this patient's back 
condition is not secondary to the 
service-connected bilateral knee 
conditions.  In the case of [the veteran] 
, there was a single precipitating 
incident, which disabled him abruptly.  
The history of the MRI and history of the 
symptoms indicates a discogenic 
pathological process.  History alone 
would have supported a diagnosis of 
protruding disk to such a degree that it 
would produce foraminal encroachment and 
secondary nerve root compression.  This, 
in turn, would produce the symptoms as he 
describes them in the left lower 
extremity.  [Dr. M]. correspondence was 
read.

I am unable to find this incident to be a 
process that has been produced by lesions 
in the knee joints.  A natural sequelae 
(any lesion caused by an attack of 
disease process) suggest an evolutionary 
process that occurs with certainty and 
over a period of time longer than the 
recovery time required by an acute 
process.

The presence of a limping gait does not 
always promise a back condition.  In my 
experience, observation of a large series 
of knee conditions of chondromalacia 
patella with patella instability will not 
show a consistent occurrence of back or 
hip difficulty.  

The record contains an October 2000 statement of a private 
physician, Dr. T., who concluded that that there was a causal 
relationship between the veteran's chronic knee disability 
and his lumbar disc syndrome/chronic lumbar pain syndrome.  

The record contains Social Security Administration (SSA) 
records which include VA outpatient records that date between 
2000 and 2003.  The records shows that the veteran continued 
to receive medical care for his back disability.  A March 
2003 magnetic resonance imaging (MRI) revealed mild disk 
bulges at L5-S1 and L4-5 levels that resulted in mild canal 
stenosis with no evidence of neural foraminal narrowing. 

At a June 2004 personal hearing the veteran reported his 
medical history and current symptoms.  

A VA examination was conducted in August 2004.  The veteran 
reported his medical history.  The examiner concluded that 
the veteran's back disability was not caused by his knee 
disabilities.  However, the physician indicated that the 
veteran's altered gait pattern exacerbated his back symptoms.  
Further, 20 percent of the veteran's back problems were due 
to his knee disabilities and 80 percent was due to the 
lifting injury that occurred several years previously.    

In an October 2004 addendum, the VA examiner that conducted 
the August 2004 examination again concluded that the 
veteran's knee disabilities made it difficult to walk in a 
normal manner which in turn exacerbated his back pain. 

The record contains an October 2004 statement of a private 
physician from the Central Arkansas Neurosurgery Clinic.  The 
physician also concluded that the veteran's back disability 
was not caused by his knee injuries but they could be a 
contributing factor.  

New and material evidence to reopen a claim for a back 
disorder

As noted above, in October 1996, the RO declined to reopen 
the claim for service connection for a back disorder.  The RO 
decision is final.  38 U.S.C.A. § 7105.  However, the veteran 
may reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (August 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence submitted since the October 1996 RO decision 
consists of private and VA medical opinions and treatment 
reports, as well as testimony of the appellant.  In applying 
the above analysis to the evidence submitted since the last 
final decision, the Board finds that the new evidence-in 
particular, the private and VA physicians' comments and 
opinions regarding aggravation of the appellant's back 
disorder-is new and material and requires reopening of the 
appellant's claim.  The Board finds that these statements are 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  Therefore, the Board 
finds that this evidence is both new and material, and serves 
to reopen the claim.  38 C.F.R. § 3.156(a).  

Having reopened the veteran's claim, the current decision 
will be based on a de novo review of the record.  Before the 
Board may proceed, however, it must first determine whether 
rendering a decision will prejudice the veteran in the course 
of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Because the Board's decision will result in a grant 
of service connection, the appellant is not prejudiced.

Criteria for entitlement to service connection

Service connection may be granted for any disease diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
has been previously established for bilateral knee 
disabilities.  The veteran asserts that his back disability 
resulted from his service connected knee disabilities.  A 
disability that is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Moreover, under Allen v. 
Brown, 7 Vet. App. 439 (1995), any additional disability, 
that is, impairment of earning capacity, resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.   

The opinions of the private physicians in October 2000 and 
October 2004, together with comments of the VA examiner in 
August and October 2004 regarding pain as an aggravating 
factor, and the entire medical history, constitute a 
sufficient basis to conclude that additional disability of 
the currently diagnosed back disorder is secondary to the 
veteran's service connected disabilities.  38  U.S.C.A. §  
1131; 38 C.F.R. §§ 3.303, 3.310.  Accordingly, service 
connection is warranted for such additional disability.


ORDER

Service connection for additional disability due to disc 
protrusion, foraminal encroachment and scarring of nerve root 
with radiculitis and radiculopathy, L5-S1, on a secondary 
basis is granted.  




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


